DETAILED ACTION
The Amendment filed December 16th, 2020 has been entered and fully considered. Claims 1-6, 8-10, 17 and 21-25 remain pending in this application. Claim 1 has been amended and claims 21-25 have been newly added. Claims 11 and 18-20 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16th, 2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8-10, 17, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stieber et al., (hereinafter ‘Stieber’, U.S. PGPub. No. 2012/0271225) in view of Bisges (EP2323600 B1, June 18, 2009), below citations made to attached English translated PDF and further in view of Sanders et al., (hereinafter ‘Sanders’, U.S. PGPub. No. 2015/0343231) and Sartor et al., (hereinafter ‘Sartor’, U.S. PGPub. No. 2006/0200122).  
Regarding independent claim 1 and claims 22-23, Stieber discloses a device for producing a cold atmospheric pressure plasma (abstract; [0001]) for the treatment of human and / or animal surfaces (abstract; It is noted that the device as taught by Stieber would be capable of treating human and/or animal surfaces), comprising a flexible, planar multilayer system with a side facing the surface to be treated and a side facing away from the surface to be treated ([0007], [0011 ], see flexible materials), the multilayer system comprises the following layers: 
- a first electrode layer (flexible high-voltage electrode 2 in Figs. 1-2) on the side facing away from the surface to be treated of the multilayer system,
- a second electrode layer (ground electrode 4 in Figs. 1 -2) on the side facing the surface of the multilayer system, wherein the electrode layer (4) comprises a plurality of recesses or is formed like a grid or meandering ([0019], ground electrode 4 is flexible and structured such as metal gauze, see Figs.l-2 ground electrode 4 is formed as a grid shape),
- a dielectric layer (flexible dielectric 3 in Figs. 1 -2) arranged between the first electrode layer (2) and the second electrode layer (4).
Stieber fails to explicitly disclose a spacer layer arranged adjacent to the second electrode layer on the side facing the surface to be treated of the multilayer system and a third insulating layer, wherein 
However, in the same field of endeavor, Bisges teaches similar device for generation of a cold atmospheric pressure plasma (Fig. 1) comprising coupling electrodes (2a and 2b) and a counter electrode (3) separated by a fixing web (1). A voltage may be applied via a voltage source (5) to the coupling electrodes (2a and 2b) in order to generate a surface discharge at the counter electrode (3), thereby producing an electrical surface discharge. Bisges further teaches: “The counter electrode 3 is surrounded by a gas-permeable wound dressing 6, which is held by spacers 7 spaced from the counter electrode 3. The wound dressing 6 is in direct contact with the wound when using the wound rapid dressing according to the invention” ([0018]). The spacer in combination with the wound dressing is utilized in order to ensure a defined distance from the wound and thus allows a gas discharge (that preferably forms in the chamber) to be created at the free edges of the counter electrode ([0113]), thereby improving sterilization of a biological material, in particular a wound, without disturbing the healing process, and increasing efficiency of treatment ([0015]). Further, the wound dressing (6 in Fig. 1) arranged adjacent to the spacer layer (spacer 7 in Fig. 1) on the side of the multilayer system facing the surface to be treated (Fig. 1, [0018], gas-permeable wound dressing 6 is in contact with the skin) provides an additional layer of insulation (i.e. third insulating layer) between the surface to be treated and the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stieber to include a spacer layer arranged adjacent to the second electrode layer on the side facing the surface to be treated of the multilayer system and a third insulating layer, wherein the third insulating layer is arranged adjacent to the spacer layer on the side of the multilayer facing the surface to be treated as taught by Bisges in order to ensure a defined distance from the wound and provide an additional layer of insulation thus allowing a gas discharge (that preferably forms in the chamber) to be created at the free edges of the counter electrode ([0113]), thereby improving sterilization of a biological material, in particular a wound, without disturbing the healing process and increasing efficiency of treatment ([0015]).
Stieber in view of Bisges fail to explicitly disclose an information carrier, on which at least one operating parameter for operating the device is stored. 
However, in the same field of endeavor, Sanders teaches a similar cold plasma device (system 12, applicator 14 in Fig. 1) comprising a controller (16) including a processor (20) and memory (22). Sanders teaches “the controller 16 uses a processor 20 to execute instructions stored in a memory 22 to start the flow of gas from the gas source 18 as well as produce and control a cold plasma generating electrical signal (e.g., change power, amplitude, frequency/frequencies, pulse timing, etc.)” ([0027]), thereby increasing versatility of the device and reproducibility of treatment, as well as overall safety and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stieber in view of Bisges to include an information carrier, on which at least one operating parameter for operating the device is stored as taught by Sanders in order to “start the flow of gas from the gas source 18 as well as produce and control a cold plasma generating electrical signal (e.g., change power, amplitude, frequency/frequencies, pulse timing, etc.)” ([0027]), thereby increasing versatility of the device and reproducibility of treatment, as well as overall safety and efficiency.
Stieber in view of Bisges and Sanders are silent regarding wherein the information carrier stores information on the kind of use of the device, whether the kind of use is single-use only or multiple use (claim 1), wherein the information carrier is a barcode or QR-code (claim 22), wherein treatment parameters consisting of operating parameters and a permissible indication are coded in the information carrier (claim 23). 
However, in the same field of endeavor, Sartor teaches a similar plasma system (portable argon system 800 in Figs. 35-40) comprising an surgical accessory (806) including a bar code or Aztec code (not shown) which can be read by the generator (802) and stores information on the kind of use of the device, whether the kind of use is single-use only or multiple use, and treatment parameters consisting of operating parameters and a permissible indication are coded in the information carrier ([0138], “bar code or an Aztec code (not shown) which can be read by the generator 802 for various purposes, such as 
Regarding claim 3, Stieber in view of Bisges and further in view of Sanders and Sartor teach all of the limitations of the device according to claim 1. Stieber further disclose wherein the multilayer system (Figs. 1-2) additionally comprises a first insulating layer (flexible insulating material 1), wherein the first insulating layer is arranged adjacent to the first electrode layer (flexible high-voltage electrode 2) on the side of the multilayer system facing away from the surface to be treated.
 Regarding claim 4, Stieber in view of Bisges and further in view of Sanders and Sartor teach all of the limitations of the device according to claim 3, but fail to explicitly disclose wherein the first insulating layer has a thickness of between 0.5 mm and 5 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first insulating layer as taught by Stieber in view of Bisges and further in view of Sanders and Sartor to have a thickness of between 0.5 mm and 5 mm, since it has been held that where In re Alter, 105 USPQ 233.
Regarding claim 8, Stieber in view of Bisges and further in view of Sanders and Sartor teach all of the limitations of the device according to claim 1, but fail to explicitly disclose that the third insulating layer has a thickness of between 50 µm and 300 µm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the third insulating layer as taught by Stieber in view of Bisges and further in view of Sanders and Sartor to have a thickness of between 50 µm and 300 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Regarding claim 9, Stieber in view of Bisges and further in view of Sanders and Sartor teach all of the limitations of the device according to claim 1. Stieber further discloses wherein the first electrode layer (flexible high-voltage electrode 2 in Figs. 1-2) is formed continuously or with a plurality of recesses ([0017]). It is noted that this limitation is written in the alternative and does not require a plurality of recesses, however, Stieber does discloses both alternatives of the claim.
Regarding claim 10, Stieber in view of Bisges and further in view of Sanders and Sartor teach all of the limitations of the device according to claim 1. Stieber further discloses wherein the plurality of recesses in the first and / or second electrode layer have a hole shaped, strip-shaped, meandering, honeycomb-shaped, circular and/or square design ([0017], flexible high-voltage electrode 2 in Figs. 1-2). It is noted that this claim is written in multiple alternatives.
Regarding claim 17,
It is noted that this limitation is written in the alternative and does not require wherein the spacer layer and the dielectric layer are made from a different material. See claim 1 for obviousness rationale statement.
Regarding claim 25, Stieber in view of Bisges and further in view of Sanders and Sartor teach all of the limitations of the device according to claim 1. In view of the prior modification of Stieber in view of Bisges and further in view of Sanders and Sartor, Bisges teaches the third insulating layer (see above for wound dressing/bandage 6 in contact with skin in Fig. 1). As broadly claimed, the wound dressing/bandage may provide a certain degree or level of insulation, including electrical insulation. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stieber in view of Bisges and further in view of Sanders and Sartor as applied to claims 1, 3-4, 8-10, 17, 22-23 and 25 above, and further in view of Zemel et al., (hereinafter ‘Zemel’, U.S. PGPub. No. 2013/0345620).
Regarding claim 2, Stieber in view of Bisges and further in view of Sanders and Sartor teach all of the limitations of the device according to claim 1, but fail to explicitly disclose wherein the spacer layer is formed with at least one polymer and / or a textile fabric and with a thickness of between 0.5 mm and 10 mm.
However, in the same field of endeavor, Zemel teaches a similar device comprising a spacer layer (insulating material 2 in Figs. 7-9, [0078] can be provided with one or more bumps, ridges or undulations) wherein the material “can be, for example, a silicone compound, synthetic rubber, polyurethane, or polyethylene” ([0076)]. Zemel teaches that the bumps, ridges or undulations of the spacer layer (2 in Figs. 7-9) may have an average height ranging from 0.01 mm to 5 mm ([0078]). Zemel further teaches that “the minimum gap distance between the dielectric and the skin can be determined according to the Paschen curve, which shows the relationship between the breakdown voltage of a gas as a function of its pressure times the characteristic distance” ([0082]). A spacer may be used in order to set the distance between the plasma treatment electrode and the skin, thereby increasing reliability and reproducibility of the treatment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the material of the spacer layer as taught by Stieber in view of Bisges and further in view of Sanders and Sartor to be formed with at least one polymer and/or a textile fabric as taught by Zemel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Stieber in view of Bisges and further in view of Sanders and Sartor to include wherein the spacer layer is formed with a thickness of between 0.5 mm and 10 mm as taught by Zemel in order to provide a set the distance between the plasma treatment electrode and the skin, thereby increasing reliability and reproducibility of the treatment.
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stieber in view of Bisges and further in view of Sanders and Sartor as applied to claims 1, 3-4, 8-10, 17, 22-23 and 25 above, and further in view of Shibata et al., (hereinafter ‘Shibata’, U.S PGPub. No. 2006/0042545).
Regarding claim 5, Stieber in view of Bisges and further in view of Sanders and Sartor teach all of the limitations of the device according to claim 1, but fail to explicitly disclose wherein the multilayer system additionally comprises a second insulating layer, wherein the second insulating layer is arranged adjacent to the second electrode layer on the side of the multilayer system facing the surface to be treated.
However, in the same field of endeavor, Shibata discloses a similar plasma treatment apparatus comprising a first electrode layer (4 in Figs. 1A-2B) and second electrode layer (3 in Figs. 1A-2B). The multilayer system additionally comprises a second insulating layer (insulating member 1), wherein the second insulating layer is arranged adjacent to the second electrode layer (3) on the side of the multilayer system facing the surface to be treated (see Figs. 1B and 2B). Shibata teaches that “when the electrodes 3, 4 are exposed, there is a possibility that the discharge becomes unstable due to the occurrence of arc discharge at the time of applying a high voltage. On the other hand, when the electrodes 3, 4 are covered 
Regarding claim 6, Stieber in view of Bisges and further in view of Sanders and further in view of Sartor and Shibata teaches all of the limitations of the device according to claim 5, but fail to explicitly disclose wherein the second insulating layer has a thickness of between 10 µm and 300 µm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second insulating layer as taught by Stieber in view of Bisges further in view of Sanders and further in view of Sartor and Shibata to have a thickness of between 1µ pm and 300 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stieber in view of Bisges and further in view of Sanders and Sartor as applied to claims 1, 3-4, 8-10, 17, 22-23 and 25 above, and further in view of Allen et al., (hereinafter ‘Allen’, U.S. PGPub. No. 2011/0137306).
Regarding claim 21 and 24, 
However, in the same field of endeavor, Allen teaches a device including a similar information carrier (Figs. 1-4, see bar code 18a, 18b in Figs. 2A-4; [0026]; [0028]) wherein “an instrument identifying circuit (e.g., electrical, optical, magnetic, etc.) may be used to facilitate recognition and identification of the type of electrosurgical instrument 12 connected to generator 20 and verification that the instrument is configured for initial use (i.e., calibration of the various parameters in the generator 20) and has not been previously used in a prior surgery” ([0030]). Further, “the bar code 18 a, 18 b may be relatively simple logic (e.g., “on” and “off”) or complex logic (e.g., programming instructions, instrument data, etc.) depending upon a particular purpose…the bar code 18 a, 18 b may be simply employed as a verification to confirm the integrity of the instrument 12 or contain additional information relating to the configuration of the instrument 12” ([0034]). Allen teaches that once the bar code is verified, the generator (20) may be activated to begin surgical treatment ([0134]), thereby increasing accuracy and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the information carrier as taught by Stieber in view of Bisges and further in view of Sanders and Sartor to include a security element, which releases operation of the device only if the necessary prerequisites are met (claim 21) and wherein reading of the information carrier is effected by cable, optically or by means of radio technology (claim 24) as taught by Allen. Doing so, provides verification to confirm the integrity of the instrument and confirms additional information relating to the configuration of the instrument ([0034]) prior to activation, thereby increasing accuracy and safety.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-10, 17 and 21-25 have been considered but are moot because the amendments have necessitated a new grounds of rejection. As broadly claimed, it is the Examiner’s position that Sanders teaches a similar cold plasma device (system 12, applicator 14 in Fig. 1) comprising a controller (16) including a processor (20) and memory (22). Sanders is silent regarding the additional details not previously presented in the claims regarding the information carrier, however, it is the Examiner’s position that Sartor cures the deficiencies of Sanders. Therefore, it is the Examiner’s position that Stieber et al., (U.S. PGPub. No. 2012/0271225) in view of Bisges (EP2323600  See rejection above for further clarification.
No further arguments have been presented regarding the dependent claims. 
The previous 112 rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794